Case 1:14-cr-00206-SEB-TAB Document 54 Filed 06/14/21 Page 1 of 3 PageID #: 226




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                             Case No. 1:14-cr-206-SEB-TAB-1

                                                        ORDER ON MOTION FOR
   v.                                                   SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)
   BRETT A. HEINS                                       (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

  provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

  Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE.

  ☒ FACTORS CONSIDERED: See attached opinion.

  IT IS SO ORDERED.
Case 1:14-cr-00206-SEB-TAB Document 54 Filed 06/14/21 Page 2 of 3 PageID #: 227




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                                Plaintiff,           )
                                                     )
                           v.                        )       No. 1:14-cr-00206-SEB-TAB
                                                     )
  BRETT A. HEINS,                                    ) -01
                                                     )
                                Defendant.           )

            Order Denying Motion for Compassionate Release Without Prejudice

         Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

  Release under the First Step Act of 2018. Dkt. 47. The Court appointed counsel to represent

  Defendant and stayed the case. Dkts. 48, 50. CJA counsel appeared on Defendant's behalf, dkt.

  49, but then withdrew, dkts. 51, 52.

         After counsel withdrew, the Court concluded that Defendant's pro se Motion for

  Compassionate Release lacked sufficient information for the Court to conclude that he was

  entitled to compassionate release. Accordingly, the Court ordered Defendant to supplement his

  motion by completing and returning the Court's form compassionate release motion by May 21,

  2021. Dkt. 53. The Court warned Defendant that his Motion for Compassionate Release would

  be considered abandoned and denied without prejudice if he did not return the form motion as

  directed. Id. The Court mailed its Order and the form motion to Defendant on April 8, 2021.

         As of the writing of this Order, Defendant has not completed and returned the Court's

  form motion as required, and the deadline for doing so has passed. Accordingly, the Court

  considers Defendant's Motion for Compassionate Release abandoned, and the motion, dkt. [47],




                                                2
Case 1:14-cr-00206-SEB-TAB Document 54 Filed 06/14/21 Page 3 of 3 PageID #: 228




  is denied without prejudice. Nothing in this Order, however, prohibits Defendant from filing

  a new motion for compassionate release.

         IT IS SO ORDERED.

           6/14/2021
  Date: __________________                         _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
  Distribution:                                    Southern District of Indiana

  Brett A. Heins
  Reg. No. 12469-028
  FCI Elkton
  Federal Correctional Institution
  P.O. Box 10
  Lisbon, OH 44432

  All Electronically Registered Counsel




                                               3
